Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on October 25, 2022 is acknowledged, in which Applicant indicted claims 1-4 and 6-10 were drawn to the elected species.  In addition to claim 5, Examiner indicates claims 6-7 are withdrawn, as being dependent from claim 5, and claim 9 is also withdrawn, as being drawn to a non-elected species III (Figure 7 with an endcap).   Claims 1-4, 8, and 10 (drawn to Species I) are being examined in this Office action.  

Claim Objections
Claim 2 is objected to because of the following informalities: at line 5, consider amending to –on the at least one inner wall—for clarity.   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a damping mechanism in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gringer, et al. (US 6,530,098, of record, hereinafter “Gringer”).  

Regarding claim 1, Gringer discloses a combination tool (Fig 1-2, below, 3:13-32), characterized in comprising: 
a first tool component comprising, coupled to each other, 
a working portion 13 and 
a grip portion 15, wherein the grip portion is provided with a tool receptacle 24; 
a second tool component 30 (bit), the second tool component detachably disposed in the tool receptacle (3:13-32); and 
a damping mechanism (tab 23 and magnet 35) for preventing the second tool component from accidentally disengaging from the first tool component (Fig 1, 3:27-32).
       
    PNG
    media_image1.png
    736
    277
    media_image1.png
    Greyscale
                   
    PNG
    media_image2.png
    762
    178
    media_image2.png
    Greyscale


Regarding claim 2, Gringer discloses the limitations of claim 1, as described above, and further discloses that 
the damping mechanism 23 comprises a protrusion disposed on at least one inner wall of the tool receptacle so that the second tool, when inserted in the tool receptacle, can be stopped by the protrusion (Figs 1-2, above, 3:27-32); or 
the damping mechanism comprises an anti-slip coating provided on at least one inner wall of the tool receptacle; or 
the damping mechanism comprises a magnetic element 35 embedded in the grip portion (Figs 1-2, above, 3:25-32).

Regarding claim 4, Gringer discloses the limitations of claim 1, as described above, and further discloses that the tool receptacle is provided in a side surface and/or at a trailing end of the grip portion (receptacle 24 is disposed both at a side surface and generally at an end portion of the grip (Fig 1).

Regarding claim 8, Gringer discloses the limitations of claim 4, as described above, and further discloses that the tool receptacle is a longitudinal cavity that is open at the trailing end of the grip portion (receptacle 24 is a longitudinal cavity that is open at the trailing end i.e. a trailing end portion, Fig 1). If the intended meaning of the term “training end” was --a trailing terminal end--, such a requirement was not recited.  

Regarding claim 10, Gringer discloses the limitations of claim 1, as described above, and further discloses that 
the first tool component is a scraper (Figs 1-2), the working portion is a scraper blade (Figs 1-2), the grip portion is a handle and the grip portion is secured to a leading end of the working portion (Fig 2); and 
the second tool component is one or more of the following tools: a Phillips bit, a knife blade, an L-shaped bit, a hammer, a linear bit and a tape measure (Phillips bit, Figs 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gringer as applied to claim 1, above.

Regarding claim 3, Gringer discloses the limitations of claim 1, as described above, but does not explicitly disclose the damping mechanism comprises an elastic mechanism provided on the second tool so that, when the second tool is inserted in the tool receptacle, the damping mechanism can abut against an inner wall of the tool receptacle to prevent the second tool from accidentally disengaging from the tool receptacle.  
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to dispose the magnet 35 on the bit 30 instead of in the cavity 24, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144 (VI-A)

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4, 8, and 10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 8, and 10 of copending Application No. 17/707,573 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach combination generally consistent with the claimed invention:
US 6,131,222, Anderson, et al.,
US 5,870,786, Papadopoulus, and 
US 6,006,384, Toal.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/            Primary Examiner, Art Unit 3723